UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6849



BILLY JAMES SIMS, a/k/a Rico,

                                            Plaintiff - Appellant,

          versus


MARVIN BROWN, former narcotics lieutenant "on
behalf of" Rock Hill law center,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-96-3650-3-19BC)


Submitted:   July 2, 1998                  Decided:   July 17, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy James Sims, Appellant Pro Se. Donna Seegars Givens, WOODS &
GIVENS, L.L.P., Lexington, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Sims v. Brown, No. CA-96-
3650-3-19BC (D.S.C. May 30, 1997). Additionally, we deny Appel-

lant’s motion to supplement the record on appeal. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2